HamiltoN, Judge,
delivered the following opinion:
Counsel for Welch & Company offer in evidence certain: letters purporting to be signed by Central San Cristobal or by one or more officers of that company, and also a letter book said' to belong to Welch & Company, but not so proved, containing, alleged letterpress copies of answers to those San Cristobal letters. Objection is made on several grounds. In the first place,, taking them in reverse order, it is urged that all of this was merged in a contract and that preliminary negotiations would not be admissible. Then, again, as to the letters, that they are not shown to have been mailed and received. As to the book, that it is not shown to be the letterpress copy book, and furthermore, if it was, it would be secondary evidence. And moreover the objection is made to certain of the letters that they are' personal letters- of Church and Mumford and others, and not letters of the company.
The objection as to there being a contract in which everything is merged does not seem to be well taken, certainly not as. to parts of the transaction. The transaction between Welch & Company and Central San Cristobal covers apparently four or five different kinds of claims, and the contract, if there ever was a contract, certainly did not cover them all, and does not seem to cover the part to which the letters refer. That ground will be overruled.
Then as to the letters themselves not being shown to have-passed between the parties. That is true. If this was all there was of the case, the court would have to sustain that objection, but here are papers which in a general way, according to common knowledge, seem to be letters, have the appearance *282of being letters, and tbe signatures have been identified as being tbe signatures of officers of tbe company; so tbe court will admit them subject to tbe further proof, wbicb counsel says will be made, that tbey were mailed and were received by tbe parties. Tbe matter of order of proof or method of proof is discretionary from tbe necessity of tbe case. If tbe court would not let a. piece of evidence in until eyerytbing bad been proved about it, we could never finish a case, because everything canot be proved at once. It has to be by one fact or one question at a time. So the court will admit tbe letters on tbe understanding just mentioned.
As .to tbe letter book, however, tbe situation seems to be somewhat different. There is nothing yet to show that it is a letter book of Welch & Company, and there is nothing yet to show that tbe letters purporting to be copied there were ever sent or received. At tbe most, tbe letter book would be secondary evidence, and tbe court does not think tbe time has arrived to allow tbe admission of secondary evidence. So for tbe present tbe court will sustain tbe objection to tbe admission of tbe letter book.
As to tbe letters which seem in their form to be personal letters, it would be almost impracticable to pass upon that point at present. Tbe court would have to take tbe letters and examine them. So tbe ruling as to them probably bad better be that tbey are admitted with tbe other letters, subject to further examination of each one of them by tbe court to see whether tbey do form a part of tbe general correspondence. Tbe objection that tbey are signed personally would by itself be overruled. It is not a question of bow tbe letters are signed, but of what are tbe contents of tbe letters, and whether tbey were acted on *283as corporate letters. From tbe necessity of modem business it often happens, tbe court judicially knows, that all tbe forms of corporate contract and corporate correspondence are not carried out. Tbe point, especially in a court of equity, wbicb looks to tbe essence ratber than to tbe form, is whether a letter is a part of this transaction now in dispute, not as to whether it was properly signed. So that tbe objection is overruled as to tbe individual letters, with tbe right reserved, however, if a •particular letter seems not to belong in there, to rule it out later.